Citation Nr: 0003293
Decision Date: 02/09/00	Archive Date: 09/08/00

DOCKET NO. 98-11 820               DATE FEB 09, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia

THE ISSUE

Entitlement to an increased rating for a scar of the left groin,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel

INTRODUCTION

The veteran's military service extended from October 1979 to
September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of a January 1995 rating decision which denied a compensable
rating for a left groin scar. In a subsequent rating action in
March 1996, the RO raised the rating for the left groin scar to 10
percent disabling. The veteran continued to appeal for a higher
rating.

In early 1996, the veteran filed a claim for compensation benefits
pursuant to the provisions of 38 U.S.C.A. 1151 (West 1991) for
residuals of a right knee injury, on the basis of having fallen in
the parking lot of a VA medical center on February 15, 1996. A July
1996 rating action and the May 1998 Statement of the Case furnished
the veteran by the RO explained the denial of this claim. The
veteran filed his appeal as to this issue in July 1998. In October
1999, the veteran advised the RO that, when he filed the 1151
claim, he mistakenly said he injured his right knee after receiving
VA treatment in February 1996, when in reality he injured his left
knee and left ankle. This correspondence was received at the Board
in December 1999. Under the circumstances, the Board finds that the
issue of entitlement to compensation benefits pursuant to the
provisions of 38 U.S.C.A. 1151 for residuals of a right knee injury
is considered withdrawn. The issue of entitlement to compensation
benefits pursuant to the provisions of 38 U.S.C.A. 1151 for
residuals of injuries to the left knee and left ankle is referred
to the RO for appropriate consideration.

FINDINGS OF FACT

1. The 10 percent rating currently assigned by the RO for a biopsy
scar of the left groin is based on a determination that the scar is
currently shown to be tender and painful.

2 -

2. The scar of the left groin does not involve any degree of muscle
injury, does not produce limitation of motion of a joint, and does
not result in any limitation of function of the groin.

CONCLUSION OF LAW

A rating in excess of the currently-assigned 10 percent for a left
groin scar is not warranted. 38 U.S.C.A. 1155, 5107(a) (West 1991
& Supp. 1999); 38 C.F.R. Part 4, including 4.118, Diagnostic Codes
7803, 7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

During service in July 1982, the veteran underwent a biopsy of an
inguinal lymph node. No muscle injury was noted in service. The
inservice surgical procedure gave rise to the left groin scar for
which service connection has been granted. On VA examination of
December 1985, the left groin surgical scar measured 1 inch and was
described as barely visible, non-tender, and non-adherent. There
was no indication of muscle injury associated with the scar. In
December 1985, the Board affirmed a noncompensable rating which the
RO had assigned for the scar.

The current claim for an increased rating for the scar was received
in October 1994. VA outpatient treatment records in October 1994
revealed that the veteran complained of left inguinal discomfort.
It was noted that no identifiable cause of the discomfort could be
found. In December 1994, the left groin scar was noted to be
tender. The veteran again complained of left inguinal pain in July
1995. This was the basis for the RO's assignment of a 10 percent
rating for the scar in the March 1996 rating action.

-3 -

Subsequent VA outpatient treatment records in March 1996 indicated
that the veteran was complaining of left groin pain, and was
receiving injections and using a TENS unit to relieve the pain.

On VA examination in June 1997, the veteran stated that he
continued to have pain while using the TENS unit, although the TENS
unit did help a little. He advised that he had recurrent pain in
the left groin on a daily basis, that the pain occurred at night,
and that the pain was continuous. He further stated that the pain
was dull, but that occasionally it was sharp. Clinical findings
revealed a well-healed linear scar in the left groin which was 3
centimeters in length. The physician noted that the TENS unit was
in use at the time of the examination. With regard to the scar, it
was further noted that there was no keloid formation or
inflammation. There was slight pain on palpation. There was no
limitation of motion. There was no indication of muscle injury
associated with the scar. The diagnosis was scar of the left groin.
Unretouched color photographs of the scar accompanied the
examination report, and these photographs have been reviewed by the
Board.

II. Legal Analysis

When a veteran claims that a service-connected disability has
increased in severity, the claim is well-grounded. Proscelle v.
Derwinski, 2 Vet. App. 629 (1992). Having determined that the
appellant's claim is well-grounded, the Board is also satisfied
that all relevant facts have been properly developed, and that no
further assistance to the appellant is required to comply with the
duty to assist him mandated by 38 U.S.C.A. 5107(a).

In general, disability evaluations are assigned by applying a
schedule of ratings which represent, as far as can be practicably
determined, the average impairment of earning capacity. 38 U.S.C.A.
1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the
various disabilities and the criteria that must be met for specific
ratings. A 10 percent rating is provided for a scar when it is
superficial and poorly nourished, with repeated ulceration. A 10
percent rating is also provided for a superficial scar which is
tender and painful on objective demonstration. Scars may

- 4 -

also be rated based on limitation of function of the part affected.
38 C.F.R. 4.118, Diagnostic Codes 7803, 7804, 7805.

The veteran has contended on appeal that the RO decision assigning
a 10 percent rating for the left groin scar did not take into
account the decision of the U.S. Court of Appeals for Veterans
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), as it
relates to the scar being painful, and did not assign a rating for
the muscle problem he alleged he was having in the groin area.

As noted above, the 10 percent rating assigned for the left groin
scar is based on it being tender and painful. The provisions of 38
C.F.R. 4.40 and 4.45 (1999) and the Court's decision in DeLuca
apply to the assignment of ratings based on limitation of joint
motion, where the Diagnostic Code being used for evaluation does
not specifically note that the rating is based on pain. In this
case, the service- connected scar is not rated on the basis of
limitation of motion of a joint, because it does not produce
limitation of motion of a joint. This was specifically noted on the
VA examination in June 1997. Further, the Diagnostic Code under
which the scar is rated specifically requires tenderness and pain
for assignment of a 10 percent rating. As such, the rating assigned
by the RO not only considers pain, but is based exclusively on the
existence of tenderness and pain. Thus, the Board finds that the
Court's decision in DeLuca does not mandate assignment of a higher
rating here.

A higher rating could be assigned for the left groin scar on the
basis of muscle injury if it produced moderate muscle injury of a
thigh muscle. The thigh muscles are Muscle Groups XIII, XIV, and
XV. For example, a 10 percent rating is provided for moderate
injury to Muscle Group XIII, or Muscle Group XIV, or Muscle Group
XV. 38 C.F.R. Part 4, Diagnostic Codes 5313, 5314, 5315 (1999)..
Such a 10 percent rating could be assigned separately if, in
addition to a tender and painful scar, there was moderate muscle
injury of one of these muscle groups. See Esteban v. Brown, 6 Vet.
App. 259 (1994). However, the scar in this scar did not come about
as a result of a muscle injury. It came about as a result of a
surgical procedure consisting of a biopsy, which did not involve
any degree of muscle injury.

5 -

The Board has noted, above, that on the December 1985 VA
examination the veteran's 1 -inch left groin scar was described as
barely visible, non-tender, and non- adherent. Moreover, there was
no muscle injury noted in the service medical records, and there
was no indication of muscle injury associated with the scar on the
December 1985 or June 1997 VA examination or in any other medical
record referable to the scar in the claimsfolder.

In summary, the Board finds that this scar produces no limitation
of the veteran's function. It produces only tenderness and pain on
palpation. Under the circumstances, the Board finds no basis for
assignment of a rating in excess of 10 percent for the left groin
scar, and the appeal is denied.

ORDER

An increased rating for a scar of the left groin is denied.

BRUCE E. HYMAN
Member, Board of Veterans' Appeals

6 -



